Citation Nr: 1207551	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  11-21 097A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error is present in an April 7, 1983, Board of Veterans' Appeals decision which denied restoration of service connection for residuals of a right shoulder injury.  

(The issue of entitlement to an effective date prior to September 5, 2008, for the award of service connection for myositis ossificans of the right shoulder will be the subject of a separate Board action.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) following submission of an August 2011 motion alleging clear and unmistakable error (CUE) in a prior Board decision.  


FINDING OF FACT

The Board's April 7, 1983, decision which denied restoration of service connection for a right shoulder injury was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.  


CONCLUSION OF LAW

The April 7, 1983, Board decision, which denied restoration of service connection for a right shoulder injury, does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Regarding claims of CUE, however, the U.S. Court of Appeals for Veterans Claims (Court) has held that the notice and development provisions of the VCAA do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  

The moving party seeks revision on the basis of CUE of an April 7, 1983, Board decision which denied restoration of service connection for a right shoulder injury.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without prejudice to refiling.  

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

In other cases prior to promulgation of this regulation, the U. S. Court of Appeals for Veterans Claims (Court) has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

"It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).  

Regarding situations such as the present case, in which a moving party alleges CUE in a prior final decision severing VA compensation, the Court has acknowledged that initially, the obligation is upon VA to meet the "high burden" of demonstrating CUE in the original award of service connection or other benefit.  See Daniels v. Gober, 10 Vet. App. 474, 478-479 (1997).  Once, however, that severance becomes final, that same burden shifts to the moving party to establish that the severance was itself the product of CUE.  Id.  

As an initial matter, the Board finds the allegations of CUE made by the moving party in his August 2011 motion are adequate to meet the threshold pleading requirements of 38 C.F.R. § 20.1404(b), and therefore dismissal of the motion is not warranted.  Rather, the Board will proceed to consider this motion on the merits.  

The Board also notes that the moving party's representative has alleged CUE in a prior October 1981 Regional Office (RO) rating decision which severed the Veteran's award of service connection for a painful right shoulder.  Because, however, this decision was appealed to, and upheld by, the Board, it may not be the subject of a CUE motion, as the 1981 rating decision was subsumed by the Board's subsequent 1983 decision.  See 38 C.F.R. § 20.1104; see also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 (1995) (prior RO decisions which are affirmed by the Board are subsumed by the final appellate decision).  

Under the law in effect at the time of the 1983 Board decision, a service connection award could be reversed or amended upon the demonstration of clear and unmistakable error.  38 C.F.R. § 3.105(a) (1983).  Similar to the laws in effect today, a Veteran was presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before enlistment and was not aggravated by such service.  38 U.S.C.A. § 311 (1983).  A preexisting injury or disease was considered to have been aggravated by active military service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 353 (1983).  

As noted above, evidence developed subsequent to the Board's April 1983 decision is not for consideration in the determination of whether there was CUE in the Board decision, and a failure in the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403.  

In the April 1983 decision, the Board determined that severance of service connection for a right shoulder disability was proper, as the evidence of record clearly established a pre-existing right shoulder disorder at the time of the moving party's entrance into active military service.  In reviewing the evidence, the Board noted that the moving party had reported onset of right shoulder pain one year prior to his seeking treatment in February 1980.  This statement would have placed onset of his injury in February 1979, before he entered military service in August 1979.  A February 1980 orthopedic consultation report again noted a possible right shoulder dislocation one year ago, prior to service.  The moving party also reported in May 1980 breaking his right collarbone approximately six years earlier, several years prior to service.  Following service separation, the moving party was afforded a December 1980 orthopedic evaluation.  Slight deltoid atrophy was present on the right, but no gross abnormality.  Range of motion was within normal limits, with the exception of some slight limitation of motion on external rotation.  A longitudinal mass was palpable over the deltoid area.  Each of these findings was cited by the Board in the April 1983 decision.  

Based on this record, the Board concluded in its 1983 denial of restoration that a right shoulder disability had existed prior to military service, and this fact was confirmed by clear and unmistakable evidence.  Moreover, the evidence of record did not indicate an increase in the severity of this disorder.  Although the Veteran had reported right shoulder pain during military service, these episodes were, according to the April 1983 Board decision, "acute and transitory," without evidence of changes in the "pathological nature of the preexisting disorder at separation or thereafter."  

In his motion and in his hearing testimony, the moving party asserts that the Board's conclusions in 1983 regarding the sufficiency of the evidence to establish either the existence of a pre-existing disability of right shoulder or the lack of aggravation of such a disability were erroneous.  Nevertheless, the Board finds the Board's 1983 conclusions to be reasonably supported by the evidence then of record, and does not find either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  

In essence, the moving party takes issue with how the evidence was considered and weighed by the Board in 1983, which cannot serve as the basis of a valid CUE claim.  38 C.F.R. § 20.1403(d).  He has not addressed nor contested the fact that the Board did, in the April 1983 denial, cite to evidence in the record suggesting both that a right shoulder disorder existed prior to service, and that such a disorder was not aggravated therein.  As already noted, mere disagreement with how the evidence was weighted or evaluated does not constitute a valid CUE claim.  See Russell, 3 Vet. App. at 313.  As this is, in essence, the basis of the moving party's claim, his claim of CUE in the April 1983 Board decision must be denied.  

In conclusion, for the reasons and bases expressed above, the Board finds that the April 7, 1983, decision of the Board did not contain CUE.  Thus, the motion seeking revision or reversal of that decision is denied.  


ORDER

The motion to revise, on the basis of CUE, the Board's April 7, 1983, decision denying restoration of service connection for a right shoulder injury is denied.  



                       ____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



